Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 1 of 15 Page ID #:2771


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-2713-GW-SHKx                                              Date      June 24, 2021
 Title             Teradyne, Inc. v. Astronics Test Systems, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                           Terri A. Hourigan
                 Deputy Clerk                         Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Abirami Gnanadesigan                                      Joshua L. Simmons
                    Christopher M. Bonny                                      Nicole Y. Stoddard
                     Stepan Starchenko                                           Yimeng Dou
                     Matthew J. Rizzolo
                      Mark Horenstein
 PROCEEDINGS:                MARKMAN HEARING


Hearing is held by video teleconference.

The Court’s Tentative Ruling on Claims Construction as per Markman Hearing is circulated and
attached hereto. Matter stands submitted.

Court and counsel discuss scheduling. The parties are to file a joint scheduling report by close of
business on June 25, 2021. The Court will issue an order or contact parties to discuss.




                                                                                                     :       20
                                                                 Initials of Preparer   JG
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                      Page 1 of 1
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 2 of 15 Page ID #:2772




  Teradyne, Inc. v. Astronics Test Systems, Inc.; Case No. 2:20-cv-02713 GW (SHKx)
  Tentative Ruling on Claims Construction as per Markman Hearing


  I.     Introduction
         Plaintiff Teradyne, Inc. (“Plaintiff” or “Teradyne”) filed this action on March 23, 2020,
  alleging, inter alia, that Defendant Astronics Test Systems, Inc. (“Defendant” or “Astronics”)
  infringes U.S. Patent No. 7,395,479 (“the ‘479 Patent”). See generally Complaint ¶¶ 26–43,
  Docket No. 1; First Amended Complaint ¶¶ 33–57, Docket No. 58. Now pending are some of
  the parties’ claim construction disputes. The parties have submitted an Amended Joint Claim
  Construction and Prehearing Statement. See Docket No. 83. The parties have also filed various
  claim construction briefs and supporting documents:
            Plaintiff Teradyne’s Opening Claim Construction Brief (Docket No. 87);
            Defendant Astronic’s Responsive Claim Construction Brief (Docket No. 88);
            Plaintiff Teradyne’s Reply Claim Construction Brief (Docket No. 91).
         The Court construes the presented disputed terms as stated herein.
  II.    Background
         For purposes of the parties’ claim construction disputes, the parties request construction
  of terms in asserted claims of the ’479 Patent, titled “Over-Voltage Test for Automatic Test
  Equipment.” The ’479 Patent issued on July 1, 2008. The ’479 Patent relates to “electronic
  systems and more specifically to test systems.” ’479 Patent at 1:13–14.
         Claim 1 of the ’479 Patent recites:
             1.   Automatic test equipment adapted to execute a user program, the test
                  equipment comprising a channel circuit having a signal connection point
                  adapted to be coupled to a signal line of a unit under test to receive an
                  input signal having a value, the channel circuit comprising:
                  a) at least two comparison sub-circuits, each comparison sub-circuit
                          having a signal input coupled to the signal connection point, a
                          threshold input adapted to receive a threshold input signal having a
                          value and a comparison output, and wherein each of the
                          comparison sub-circuits is adapted to produce a comparison output
                          signal at the comparison output having a value indicating the value
                          of the input signal relative to the value of the threshold input
                          signal; and
                  b) control circuitry having at least two measured value inputs, each
                          measured value input coupled to the comparison output of one of
                          the at least two comparison sub-circuits, a test output and an over-

                                                   1
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 3 of 15 Page ID #:2773




                       voltage output, the control circuitry adapted to generate a test
                       output from a first subset of the comparison output signals
                       produced by the at least two comparison sub-circuits and to
                       generate the over-voltage output from a second subset of the
                       comparison output signals produced by the at least two comparison
                       sub-circuits; and
                 c) wherein the automatic test equipment is adapted to independently set
                       the value of the threshold input signal for each of the at least two
                       comparison sub-circuits based on the user program.
  ’479 Patent, Claim 1. Figure 2A, reproduced below, depicts “a circuit diagram of a portion of a
  digital test instrument according to one embodiment of the invention connected to a Unit Under
  Test (UUT):”




  Id., Fig. 2A, 2:62–64. Figure 2A depicts “digital channel 211,” “driver 210,” “resistor 260,” “line
  215,” comparators 203, 205, 207, 209,” “digital controls 201” and “interface 187.” See ’497
  Patent at 5:47–7:42.
  III.   Legal Standard
         A. Claim Construction
         Claim construction is an interpretive issue “exclusively within the province of the court.”

                                                  2
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 4 of 15 Page ID #:2774




  Markman v. Westview Instruments, Inc., 517 U.S. 370, 372 (1996). It is “a question of law in the
  way that we treat document construction as a question of law,” with subsidiary fact-finding
  reviewed for clear error to Fed. R. Civ. P. 52(a)(6). Teva Pharms. USA, Inc. v. Sandoz, Inc.,
  135 S.Ct. 831, 837-40 (2015). The claim language itself is the best guide to the meaning of a
  claim term. See Vederi, LLC v. Google, Inc., 744 F.3d 1376, 1382 (Fed. Cir. 2014). This is
  because the claims define the scope of the claimed invention. Phillips v. AWH Corp., 415 F.3d
  1303, 1312 (Fed. Cir. 2005). But a “person of ordinary skill in the art is deemed to read the
  claim term not only in the context of the particular claim in which the disputed term appears, but
  in the context of the entire patent.” Id. at 1313. Thus, claims “must be read in view of the
  specification,” which is “always highly relevant to the claim construction analysis.” Phillips,
  415 F.3d at 1315 (internal quotations omitted).
         Although claims are read in light of the specification, limitations from the specification
  must not be imported into the claims. Abbott Labs. v. Sandoz, Inc., 566 F.3d 1282, 1288 (Fed.
  Cir. 2009). “[T]he line between construing terms and importing limitations can be discerned
  with reasonable certainty and predictability if the court’s focus remains on understanding how a
  person of ordinary skill in the art would understand the claim terms.” Phillips, 415 F.3d at 1323.
         The prosecution history may lack the clarity of the specification, but it is “another
  established source of intrinsic evidence.” Vederi, 744 F.3d at 1382. “Like the specification, the
  prosecution history provides evidence of how the PTO and the inventor understood the patent.”
  Phillips, 415 F.3d at 1317 (citations omitted).        “Furthermore, like the specification, the
  prosecution history was created by the patentee in attempting to explain and obtain the patent.”
  Id. “Yet because the prosecution history represents an ongoing negotiation between the PTO and
  the applicant, rather than the final product of that negotiation, it often lacks the clarity of the
  specification and thus is less useful for claim construction purposes.” Id.
         Claim construction usually involves resolving disputes about the “ordinary and
  customary meaning” that the words of the claim would have had “to a person of ordinary skill in
  the art in question at the time of the invention.”       Phillips, 415 F.3d at 1312-13 (internal
  quotations and citations omitted). But in some cases, claim terms will not be given their ordinary
  meaning because the specification defines the term to mean something else. “[A] claim term
  may be clearly redefined without an explicit statement of redefinition,” so long as a person of
  skill in the art can ascertain the definition by a reading of the patent documents. Id. at 1320; see

                                                    3
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 5 of 15 Page ID #:2775




  also Trustees of Columbia Univ. in City of New York v. Symantec Corp., 811 F.3d 1359, 1364
  (Fed. Cir. 2016).
         Where the patent itself does not make clear the meaning of a claim term, courts may look
  to “those sources available to the public that show what a person of skill in the art would have
  understood disputed claim language to mean,” including the prosecution history and “extrinsic
  evidence concerning relevant scientific principles, the meaning of technical terms, and the state
  of the art.” Phillips, 415 F.3d at 1314 (internal quotations omitted). Sometimes, the use of
  “technical words or phrases not commonly understood” may give rise to a factual dispute, the
  determination of which will precede the ultimate legal question of the significance of the facts to
  the construction “in the context of the specific patent claim under review.” Teva, 135 S. Ct. at
  841, 849. “In some cases, the ordinary meaning of claim language as understood by a person of
  skill in the art may be readily apparent even to lay judges, and claim construction in such cases
  involves little more than the application of the widely accepted meaning of commonly
  understood words.”     Phillips, 415 F.3d at 1314.     “In such circumstances, general purpose
  dictionaries may be helpful.” Id.
         B. Indefiniteness
         A patent’s specification must conclude “with one or more claims particularly pointing out
  and distinctly claiming the subject matter which the inventor or a joint inventor regards as the
  invention.” 35 U.S.C. § 112(b); see also 35 U.S.C. § 112 ¶ 2 (2006). In order to meet this
  “definiteness” requirement, “a patent’s claims, viewed in light of the specification and
  prosecution history, [must] inform those skilled in the art about the scope of the invention with
  reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc. (“Nautilus I”), 572 U.S. 898,
  910 (2014). The Supreme Court in Nautilus I emphasized that patents must be precise enough to
  afford clear notice of what is claimed, thereby “appris[ing] the public of what is still open to
  them,” while recognizing that absolute precision is unobtainable given “the inherent limitations
  of language.” Id. at 899, 910 (quoting Markman, 517 U.S. at 373).
         General claim construction principles apply to indefiniteness challenges, but the burdens
  are slightly different. See Enzo Biochem, Inc. v. Applera Corp., 599 F.3d 1325, 1332 (Fed. Cir.
  2010) (“In the face of an allegation of indefiniteness, general principles of claim construction
  apply”) (internal quotations and citations omitted). While courts construing claim language sit in
  relative equipoise, a patent is “presumed valid under 35 U.S.C. § 282.” Biosig Instruments, Inc.

                                                  4
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 6 of 15 Page ID #:2776
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 7 of 15 Page ID #:2777




  understood that the indication of the value of the input signal relative to the value of the
  threshold input signal – e.g., higher or lower – would be represented in alphanumeric form, e.g.,
  as either letters or numbers.” Id. at 5 (emphasis in original) (citing Docket No. 87-4 ¶¶ 58–59).
  Finally, Defendant cites to several dictionary definitions, which it asserts supports its
  construction. Id. (collecting definitions).      Thus, Defendant asserts that its construction “is
  sufficient to capture the meaning of the term (e.g., above or below, or binary 1 or 0), but also
  sufficiently narrow so that a POSA would understand the scope of the claim.” Id. at 4.
         According to Plaintiff, a plain reading of the claim language “explains exactly what the
  value indicates.” Docket No. 87 at 6–7 (emphasis in original). Plaintiff asserts that the value can
  either be “a digital value, e.g., high/low or positive/negative voltage,” or “an analog value, e.g.,
  the magnitude of the voltage.”       Id. at 7.     Plaintiff argues that Defendant’s construction
  improperly excludes a preferred embodiment disclosed in the specification, i.e., digital values
  such as “one of two voltage states.” Id. at 7–9. Plaintiff also argues that Defendant cannot show
  that specification lexicographical defines the term “value” or disavowed the scope of the plain
  and ordinary meaning of the term. Id. at 8.
         The Court agrees with Plaintiff that the term “value” is not limited to alphanumeric
  values. Claim 1 recites “a comparison output signal at the comparison output having a value….”
  ’497 Patent, Claim 1 (emphasis added). Nothing in the intrinsic evidence requires the value of
  this signal to be any specific form, and Defendant has not shown that the ’479 Patent clearly
  disavows any particular form of the term “value” as used in Claims 1 and 2. Defendant argues
  that Tusher Gohel, named inventor on the ’479 Patent, admitted in his deposition that the term
  had no plain and ordinary meaning, but Mr. Gohel was only asked whether he had ever used the
  term “comparison output having a value” in a “technical context.” See Docket No. 88-7 at
  223:22–225:4.     Further, although Defendant states that its construction includes values
  representing “above or below, or binary 1 or 0,” Defendant also contradicts this assertion by
  stating that including “one of two voltage states … is not supported by either the claim language
  or the specification.” Docket No. 88 at 4–5; see also id. at 6 (stating that Plaintiff “incorrectly
  asserts a value of positive or negative is an example of the first category when, as previously
  stated, these are not relative values as the claim requires”). Thus, according to Defendant, its
  construction of the “value indicating the value of the input signal relative to the value of the
  threshold input signal” would exclude positive and negative voltage levels representing binary

                                                    6
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 8 of 15 Page ID #:2778
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 9 of 15 Page ID #:2779
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 10 of 15 Page ID #:2780




   See id.; ’497 Patent, Fig 4 (annotated). Thus, Defendant argues, a POSA would not know if the
   “measured value input(s)” refer to the “comparison output signal” or the “TW control signal.”
   See id. at 13–14.
          Alternatively, Defendant argues that the Court should construe the term to mean “voltage
   data input component(s).” See id. at 16. Defendant argues that it must be a “component” as
   opposed to a “connection point” under the doctrine of claim differentiation given that the claims
   also recite “connection points.” See id. Defendant also argues that it must be a “voltage data”
   input component because “What else could it be if not ‘voltage data’?” See id. at 17 (citing
   Docket No. 87-4 ¶ 81).
          The Court finds that the term is not indefinite. Addressing Defendant’s first argument,
   the language of Claims 1 and 2 clearly distinguish between “signals” and “inputs,” suggesting
   that the inputs are physical components rather than signals. See ’497 Patent, Claim 1 (reciting “a
   threshold input adapted to receive a threshold input signal” and “a comparison output signal at
   the comparison output”). Further, the claim language states that the “at least two measured value
   inputs [are] coupled to the comparison output,” suggesting that the “measured value input(s)” are
   structural rather than a signal. See id. Thus, despite the specification’s use of the term “input” as
   a signal and a physical component interchangeably, Claims 1 and 2 clearly use the term as a
   physical component.


                                                    9
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 11 of 15 Page ID #:2781




          Addressing Defendant’s second argument, Claim 1 recites “each of the comparison sub-
   circuits is adapted to produce a comparison output signal at the comparison output” and “at least
   two measured value inputs, each measured value input coupled to the comparison output of one
   of the at least two comparison sub-circuits.” ’487 Patent, Claim 1. A plain reading of these
   limitations suggests that the input signal for the “measured value input(s)” is the “comparison
   output signal.”    The use of the phrase “measured value” clearly refers to limitation “a
   comparison output signal … having a value indicating the value of the input signal relative to the
   value of the threshold input signal,” i.e. a “measured value.” Contrary to Defendant’s assertion,
   the “TW control signal” is not the “measured value input,” as the specification states that Figure
   4 depicts “a simplified schematic of circuitry that may be included in digital controls 201 of FIG.
   2.” ’497 Patent at 3:4–5 (emphasis added). Thus, the “TW control signal” is internal to the
   control circuitry, whereas the “FROM COMPARATOR [2003, 205, 207, and 209] are the
   “measured value input(s).”
          The Court also declines to adopt Defendant’s alternative construction.           The term
   “measured value input(s)” is clear enough and Defendant offers no reason to further construe the
   term to add additional language not found in the intrinsic evidence. If the “measured value
   input” can only receive “voltage data,” then there would be no issue; however, if there is some
   other form of signal that Defendant’s construction would exclude, then Defendant has not shown
   why that signal should be excluded.       Although the Court also finds that adding the word
   “component” to the term is unnecessary, the Court agrees with Defendant that the “input” is
   separate from the “connection point,” as indicated by both the claim language and the
   specification. See, e.g., ’479 Patent at Claim1 (“a signal input coupled to the signal connection
   point”); 2:26–30 (“The automatic test equipment comprises a plurality of circuits, each of the
   circuits having a signal input coupled to a respective one of the signal connection points and
   adapted to receive as an input signal a signal at the signal connection point.”) (emphasis added).
   But on the current record, the Court sees no reason to further construe the term “measured value
   input(s).”
          Accordingly, the Court finds that the term “measured value input(s)” is not indefinite and
   that no construction is necessary.




                                                   10
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 12 of 15 Page ID #:2782
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 13 of 15 Page ID #:2783
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 14 of 15 Page ID #:2784




   disclosure of both a “digital low pass filter” and a low pass filter “implemented in whole or in
   part with analog signal processing techniques.” See id. at 23–24 (quoting ’497 Patent at 3:22–
   25).
          The Court finds that the term “low pass filter and/or delay element” is not indefinite.
   There is no real dispute that the term “and/or” means a low pass filter, a delay element, or both.
   See, e.g., Cochlear Bone Anchored Solutions AB v. Oticon Medical AB, 958 F.3d 1348, 1359-60
   (Fed. Cir. 2020) (“Claim 10 recites a ‘directivity means comprising at least one directivity
   dependent microphone and/or signal processing means in the electronic circuitry.’ The use of the
   disjunctive creates three alternative subsets of claim coverage—a directivity dependent
   microphone only; signal processing means only; and a directivity dependent microphone
   together with signal processing means.”). Defendant’s arguments regarding the specification go
   more to whether the specification provides sufficient written description support or is sufficiently
   enabling under § 112 ¶ 1, not indefiniteness. Given that claim construction is not the proper
   stage to evaluate these arguments, the Court declines to do so. See Idenix Pharms., Inc. v.
   Gilead Scis., Inc., No. CV 13-1987-LPS, 2015 WL 9048010, at *4 (D. Del. Dec. 16, 2015)
   (“Generally, questions of validity such as inadequate written description or enablement are
   premature at the claim construction stage.”) (citing Hill-Rom Servs., Inc. v. Stryker Corp., 755
   F.3d 1367, 13 74 (Fed. Cir. 2014)). Further, even assuming the two components are the same
   thing, Defendant has not explained why the potential to include redundant components would
   somehow render the limitation indefinite. A POSA reading the limitation would still understand
   with reasonable certainty the scope of the term; whether a POSA would understand the utility of
   the limitation is another inquiry entirely.
          The Court also declines to adopt Defendant’s alternative construction. Defendant does
   not address Plaintiff’s argument that the cutoff frequency can be adjustable at all, and nothing in
   the evidence supports excluding these embodiments.
          Accordingly, the Court finds that the term “low pass filter and/or delay element coupled
   between the over-voltage output and the comparison outputs of the two of the at least two
   comparison sub-circuits” is not indefinite and that no construction is necessary.
   V.     Conclusion
          For the reasons stated, the Court would construe the disputed terms as follows:



                                                   13
Case 2:20-cv-02713-GW-SHK Document 98 Filed 06/24/21 Page 15 of 15 Page ID #:2785
